Exhibit (d)(2) American Century Investment Trust AMENDMENT NO. 1 TO MANAGEMENT AGREEMENT THIS AMENDMENT NO. 1 TO MANAGEMENT AGREEMENT (“Amendment”) is effective as of the 26th day of July, 2013, by and between AMERICAN CENTURY INVESTMENT TRUST, a Massachusetts business trust and registered investment company (the “Company”), and AMERICAN CENTURY INVESTMENT MANAGEMENT, INC., a Delaware corporation (hereinafter called the “Investment Manager”). WHEREAS, the Company and the Investment Manager are parties to a certain Management Agreement effective as of July 16, 2010 (“Agreement”); and WHEREAS, the parties hereto desire to enter into this Amendment to reflect the addition of a duly established new R6 class of shares for four series, the elimination of B class of shares for three series and to reflect the name change of the Inflation Protection Bond Fund to Short Duration Inflation Protection Bond Fund. NOW, THEREFORE, IN CONSIDERATION of the mutual promises and agreements herein contained, the parties agree as follows: 1.Amendment of Schedules B and C. Schedules B and C to the Agreement are hereby amended by deleting them in their entirety and inserting in lieu therefor the Schedules B and C attached hereto. 2.Ratification and Confirmation of Agreement. In the event of a conflict between the terms of this Amendment and the Agreement, it is the intention of the parties that the terms of this Amendment shall control and the Agreement shall be interpreted on that basis. To the extent the provisions of the Agreement have not been amended by this Amendment, the parties hereby confirm and ratify the Agreement. 3.Full Force and Effect. Except as expressly supplemented, amended or consented to hereby, all of the representations, warranties, terms, covenants and conditions of the Agreement shall remain unamended and shall continue to be in full force and effect. IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed by their respective duly authorized officers to be effective as of the day and year first above written. American Century Investment Management, Inc. American Century Investment Trust /s/ Otis H. Cowan /s/ Charles A. Etherington Otis H. Cowan Vice President Charles A. Etherington Senior Vice President American Century Investment Trust Schedule B: Investment Category Assignments Schedule B Investment Category Assignments American Century Investment Trust Series Category Applicable Fee Schedule Number Prime Money Market Fund Money Market Funds 3 Premium Money Market Fund Money Market Funds 4 Diversified Bond Fund Bond Funds 5 High-Yield Fund Bond Funds 6 Short Duration Inflation Protection Bond Fund Bond Funds 7 NT Diversified Bond Fund Bond Funds 5 Core Plus Fund Bond Funds 8 Short Duration Fund Bond Funds 5 Page B-1 American Century Investment Trust Schedule C: Complex Fee Schedules Schedule C Complex Fee Schedules Rate Schedules Complex Assets Institutional Class R6 Class All Other Classes First $2.5 billion 0.1100% 0.0600% 0.3100% Next $7.5 billion 0.1000% 0.0500% 0.3000% Next $15.0 billion 0.0985% 0.0485% 0.2985% Next $25.0 billion 0.0970% 0.0470% 0.2970% Next $25.0 billion 0.0870% 0.0370% 0.2870% Next $25.0 billion 0.0800% 0.0300% 0.2800% Next $25.0 billion 0.0700% 0.0200% 0.2700% Next $25.0 billion 0.0650% 0.0150% 0.2650% Next $25.0 billion 0.0600% 0.0100% 0.2600% Next $25.0 billion 0.0550% 0.0050% 0.2550% Thereafter 0.0500% 0.0000% 0.2500% Series Investor Class Institu- tional Class A Class B Class C Class R Class R6 Class ► Diversified Bond Fund Yes Yes Yes Yes Yes Yes Yes ► Premium Money Market Fund Yes No No No No No No ► Prime Money Market Fund Yes No Yes Yes Yes No No ► High-Yield Fund Yes Yes Yes No Yes Yes Yes ► Short Duration Inflation Protection Bond Fund Yes Yes Yes Yes Yes Yes Yes ► NT Diversified Bond Fund No Yes No No No No Yes ► Core Plus Fund Yes Yes Yes No Yes Yes No ► Short Duration Fund Yes Yes Yes No Yes Yes No Page C-1
